Title: From George Washington to Major General Lafayette, 19 May 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de




Hd Qrs Morris Town 19th May 1780

I impatiently wait my Dear Marquis to know the result of the arrangements you were to make with Congress. The time slides away so fast and we have so little before us, that every moment is infinitely precious and ought to be improved.
We talked of a Proclamation to the Canadians—If it is not already done, I think it ought not to be delayed. It should be in your own name, and have as much as possible an air of probability. Perhaps it will be more plausible to have two different kinds struck—one intimating to them that the arrival of a french fleet and army in the River St Laurance to cooperate with these states is to be expected by the way of Rhode Island where they are to touch for to answr some importt purposes. and dwelling on the happy opportunity it will afford them to renew their ancient friendship with France, by joining the allied arms and assisting to make Canada a part of the American confederation, with all the privileges and advantages enjoyed by the other members; cautioning them by no means to aid the enemy in their preparation for defending the Province. The other proclamation should be drawn on the supposition of the fleet and army being already arrived—and should contain an animating invitation to arrange themselves under the allied banners. In both proclamations you should hold yourself up as a French and American officer charged both by the King of France and by Congress with a commission to address them upon the occasion. It may indeed be well to throw out an idea that you are to command the corps of

American troops destined to cooperate with the French armament. The more mystery in this business the better. It will get out and it ought to seem to be against our intention.
In a memorandum you left with Col. Hamilton, you mention pilots to be sent to Cape Henry to conduct the fleet to Rhode Island. This does not appear to me necessary; as there will be pilots ready at Rhode Island to take the fleet into the Harbour and every Navigator can answer the purpose to the entrance of the Port—If however you think it will be expected that pilots be ready at Cape Henry, you can apply to the Marine Committee who can easily provide them. I am with all Affection & sincerity—yrs truly.


I forgot to observe that something might be addressed to the savages—I mentioned to you when here the inserting a paragraph in the papers—somewhat to this effect. “We have it from good authority that the Marquis De La Fayette brings the important and agreeable intelligence of a very considerable naval and land force, intended to be sent by his Most Christian Majesty to the succour of these states—and that the Campaign will open with a combined operation against New York. This there is every reason to hope with proper exertions on our part will put a happy period to the war; nor can there be any room to doubt, that the glorious opportunity will be effectually improved—This instance of the friendship of our ally is a new claim to the lasting affection and gratitude of this Country”—I think such a paragraph will be useful as the people will be roused by it, while the enemy by the address to the Canadians & other demonstrations pointing another way may be distracted by attending to different objects & weakened—You will judge by appearances how far it may be agreeable to Congress.

